Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/22/2022, with respect to the previous 112(b) rejection of claims 1, 3, & 6 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1, 3, & 6 have been withdrawn. 

Applicant's arguments filed 7/22/2022 regarding the previous 112(d) rejections of claims 2, 8, & 9 have been fully considered but they are not persuasive.

Applicant argues amendment to the claims obviates the issue.
Examiner respectfully disagrees.  Examiner considers the contents of claims 2, 8, & 9 to be extraneous to the actual process of generating a washing program (see 112(d) rejection below).  Examiner has also extended the 112(d) rejection to claim 7, which has been amended. 

Applicant's arguments filed 7/22/2022 regarding the previous 102 rejection of claim 1 under Malka have been fully considered but they are not persuasive.

Applicant argues a function of starting/stopping machines/components is different from a functionality which defines a phase of the washing program and the machines/components of Malka cannot be equated with the function blocks of claim 1.
Examiner respectfully disagrees.  Examiner considers the activation/deactivation of the machines/components perform form of functionality and ultimately define the phase(s).  For example, activating/deactivating the rollers defines the functionality of roller cleaning.  Activation/deactivation of blowers are clearly associated with drying.  Examiner requires further argument/amendment to distinguish from the prior art.  
Assuming arguendo, Examiner had also cited Malka’s Figures 4, 8-9 for the function blocks (see Malka’s Figures 4, 8-9.  Steps 70, 72, 75-78. Page 16, lines 1-25).  Malka already teaches various vehicle and service packages, which would read on function blocks since these packages are organized by the type of vehicle being serviced and the type of service package(s) being provided, with some particulars described on pages 11-14.  The various selections affect the activation of components, as well as their timing/duration.  

Applicant argues the step of providing activatable function blocks is executed on the basis of the read-in equipment dataset, such that different activatable function blocks are provided, which is not the case with Malka.
Examiner respectfully disagrees.  Malka reads in equipment data set during the initialization (see Malka’s Figures 3, 8-9, step 60.  page 10, lines 8-25.  Page 11, lines 1-5.  Page 15, lines 22-25).  The claim language simply requires a group of activatable function blocks.  Examiner will not infer any additional limitations from the specification into the claim language.  Applicant must express any differences in the claim language.  

Applicant argues no data set is read in, as the operate inputs the machines which are active.
Examiner respectfully disagrees.  Examiner considers user input would still be read in to satisfy the claim limitation.  The configuration can be saved and then further modified.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the step of “dynamically expanding the generated washing program”.  Examiner has reviewed Applicant’s disclosure (see Figure 1, S11-S13.  [0058], [0063]-[0064]).  Applicant teaches a dynamic constellation set which along with the static configuration data factors into the washing program that is generated, but claim 7 appears to pertain to expanding the washing program after it has already been generated (see MPEP 2173.03, "Correspondence Between Specification and Claims").  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7-9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 7-9 do not appear to clearly limit the claimed invention.  Applicant is claiming “a method for generating a washing program”.  Claim 2 recites a commissioning step extraneous to the claimed method.  Claim 7 recites the step of “dynamically expanding”, but the washing program has already been generated at this point (also refer to 112(b) correspondence issue).  Claim 8 references operation of the washing installation with the generated washing program after detection of a verification signal, but the washing program has already been generated at this point (what is claimed is a method for generating a washing program, and this generating process has already executed).   Claim 9 recites subjecting the generated washing program to an automatic plausibility check, but similar to claim 8, this is after the washing program has already been generated per Applicant’s disclosure (see Applicant’s Figure 1, S15-S18.  [0058]-[0060]. refer to generation occurring at S15).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malka et al. (WO 02099579, “Malka”).
Malka teaches a computerized control system and associated method for controlling a car wash comprising:

For Claim 1:
A method for generating a washing program for operation of an automatic washing installation for vehicles, the method comprising: 
reading-in an equipment data set which represents machine components installed in the automatic washing installation is currently equipped with machine components (see Figures 3, 8-9, step 60.  page 10, lines 8-25.  Page 11, lines 1-5.  Page 15, lines 22-25).  Malka teaches a control system initialization, which includes indexing the various machines, and the operator can configure the operator interface to fit with the set of available machines in the car wash; 
providing for selection a group of activatable function blocks based on the read-in equipment data set, wherein each function block of the group of activatable function blocks is a digital object which allocates machine components a functionality carried out by the automatic washing installation, wherein the functionality defines a phase of the washing program during which a cleaning task of the automatic washing installation is performed (see Figures 4, 8-9.  steps 70, 72, 75-78.  Page 16, lines 1-25).  The overall processing of cars (step 70 in Figure 8, and fully depicted in Figure 9) is “based” on the initialization setup of step 60.  Various programs/modes are further presented for selection/input in steps 72 and 75; 
detecting a selection of at least one function block of the group of activatable function blocks (see Figures 8-9, steps 72 & 75); and 
automatically generating the washing program with a computed sequence of the at least one function block selected from the group of activatable function blocks for operation of the washing installation (see Figure 9, steps 78-79).  The service package selection and configuration settings are used and a washing program would be carried out.

For Claim 3:
The method as claimed in claim 1, wherein: 
the equipment data set comprises a configuration data set which represents a configuration of the machine components installed in the washing installation; and an operating constellation data set which represents operating conditions for the machine components (see page 10, lines 1-25.  Page 11, lines 1-5).  The machines are identified by type and index number.  The operator can further set operation duration, 
the configuration data set remains unchanged subsequent to commissioning the washing installation (see page 10, lines 1-25.  Page 11, lines 1-5).  The position/type of the machines and their settings such as length/duration of operation can be configured.  Examiner notes that whether the configuration data set is unchanged is an intended use of the configuration data set (e.g. the data set can be changeable but not actually be changed/modified), and 
the operating data set dynamically changes during operation depending on the operating conditions (see page 10, lines 1-25.  Page 11, lines 1-5).  The length/duration can be modified.


For Claim 4:
The method as claimed in claim 1, wherein the equipment data set is read-in via an interface or stored in a memory of the washing installation (see Figures 3, 8-9, step 60.  page 10, lines 8-25.  Page 11, lines 1-5.  Page 15, lines 22-25).  Figure 3 depicts an interface, and the settings are described as being saved.

For Claim 5:
The method as claimed in claim 1, wherein the equipment data set comprises a position element which characterizes a position of the respective machine component in the washing installation (see page 10, lines 8-16).  The index number is based on positioning along the path of the tunnel.

For Claim 6:
The method as claimed in claim 1, wherein:
the at least one function block comprises at least one of a white list and a blacklist (see Figures 4-7, page 11, lines 21-25.  Page 12, lines 1-24).  Malka describes various programs selection groupings including service mode (SILVER, GOLD, FULL-S/FULL_SERVICE, ROLLER UP), vehicle type (TAXI, VAN, MINI-VAN), and service type (EXTERIOR, OFF),
the white list defines first function blocks of the group of activatable function blocks with which the at least one function block can connect (refer above).  Malka describes various programs selection groupings including service mode (SILVER, GOLD, FULL-S/FULL_SERVICE, ROLLER UP), vehicle type (TAXI, VAN, MINI-VAN), and service type (EXTERIOR, OFF).  Certain selections of groupings can interact with each other (e.g. SILVER and TAXI can be selected), and
the blacklist defines second function blocks with which the at least one function block cannot connect (refer above).  Malka describes various programs selection groupings including service mode (SILVER, GOLD, FULL-S/FULL_SERVICE, ROLLER UP), vehicle type (TAXI, VAN, MINI-VAN), and service type (EXTERIOR, OFF).  Certain selections of groupings are exclusive (EXTERIOR and OFF are inherently exclusive as they are selections from same category, and one of ordinary skill in the art would consider other selections from the same category to be exclusive.  For instance, SILVER and GOLD are different with regard to how wax is applied and would not be expected to be permitted together, as well as additional SUPER, FULL-S or FULL-SERVICE which affect the cleaning applied.

For Claim 7:
The method as claimed in claim 1, further comprising: 
dynamically expanding the generated washing program by additional function blocks after delivery of the washing installation (refer to 112(b) & 112(d) rejections).  The actual “dynamically expanding” step is not technically part of the claimed method as the washing program has already been generated. Malka teaches the control system can be configured to display additional buttons corresponding to predetermined programs or mode of service/permutations.  

For Claim 8:
The method as claimed in claim 1, wherein the operation of the washing installation with the generated washing program takes place only after detection of a verification signal (refer to 112(d) rejection above).

For Claim 9:
The method as claimed in claim 1, further comprising:
performing an automatic plausibility check (refer to 112(d) rejection above); and 
outputting an error message when fault is detected (refer to 112(d) rejection above).

For Claim 15:
The method as claimed in claim 3, wherein the operating conditions include a water pressure and changes on the machine components (see page 11, lines 1-5.  page 14, lines 8-18).  Malka teaches identifying position and type of machines, as well as setting different duration and timing.  Malka further teaches as part of the alarm system to monitor for low water pressure and to allow for turning off faulty machines or shutting the car wash until resolved.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718